MEMORANDUM **
Aurelia Singh Tinoco, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ order dismissing her appeal from an immigration judge’s decision denying her application for cancellation of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence the agency’s continuous physical presence determination. Ibarra-Flores v. Gonzales, 439 F.3d 614, 618 (9th Cir.2006). We dismiss in part and deny in part the petition for review.
We lack jurisdiction to review Singh Tinoco’s challenges to her January 2000 expedited removal orders. See 8 U.S.C. § 1252(a)(2)(A); Avendano-Ramirez v. Ashcroft, 365 F.3d 813, 818-819 (9th Cir.2004).
Substantial evidence supports the agency’s determination that Singh Tinoco’s expedited removal orders prevented her from accruing the continuous physical presence required for cancellation of removal. See 8 U.S.C. § 1229b(b)(l) (requiring 10 years of continuous physical *286presence to be eligible for cancellation of removal); Juarez-Ramos v. Gonzales, 485 F.3d 509, 512 (9th Cir.2007) (an expedited removal order interrupts accrual of continuous physical presence for purposes of cancellation).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.